             Case 6:15-bk-07275-KSJ         Doc 590     Filed 10/18/19      Page 1 of 47



                            UNITED STATES BANKRUPTCY COURT
                               MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION
                                    www.flmb.uscourts.gov
In re:

PROGRESSIVE PLUMBING, INC.,                           Case No.: 6:15-bk-07275-KSJ
                                                      Chapter 11
PROGRESSIVE SERVICES, LLC, AND
GRACIOUS LIVING DESIGN
CENTER, INC.,                                         Jointly Administered with
                                                      Case No.: 6:15-bk-07276-KSJ
          Debtors.                                    Case No.: 6:15-bk-07277-KSJ

_________________________________/

         DEBTOR'S POST-CONFIRMATION QUARTERLY OPERATING REPORT
         FOR THE PERIOD FROM JULY 1, 2019 THROUGH SEPTEMEBER 30, 2019

          Progressive Plumbing, Inc., files its Post Confirmation Quarterly Operating report for the

period from July 1, 2019 through September 30, 2019 in accordance with the guidelines

established by the United States Trustee and F.R.B.P. 2015 in the form attached hereto this 18th

day of October 2019.


                                                     Michael A. Nardella
                                                     Michael A. Nardella, Esq.
                                                     Florida Bar No. 51265
                                                     Nardella & Nardella, PLLC
                                                     135 W. Central Blvd., Ste. 300
                                                     Orlando, FL 32801
                                                     (407) 966-2676
                                                     mnardella@nardellalaw.com

                                                     Roman V. Hammes
                                                     Roman V. Hammes, Esq.
                                                     Florida Bar No. 087250
                                                     Roman V. Hammes, P.L
                                                     135 W. Central Blvd., Ste. 300
                                                     Orlando, FL 32801
                                                     (407) 650-0003
                                                     roman@romanvhammes.com

                                                     Attorneys for Debtor
Case 6:15-bk-07275-KSJ   Doc 590   Filed 10/18/19   Page 2 of 47
Case 6:15-bk-07275-KSJ   Doc 590   Filed 10/18/19   Page 3 of 47
Case 6:15-bk-07275-KSJ   Doc 590   Filed 10/18/19   Page 4 of 47
Case 6:15-bk-07275-KSJ   Doc 590   Filed 10/18/19   Page 5 of 47
Case 6:15-bk-07275-KSJ   Doc 590   Filed 10/18/19   Page 6 of 47
Case 6:15-bk-07275-KSJ   Doc 590   Filed 10/18/19   Page 7 of 47
Case 6:15-bk-07275-KSJ   Doc 590   Filed 10/18/19   Page 8 of 47
Case 6:15-bk-07275-KSJ   Doc 590   Filed 10/18/19   Page 9 of 47
Case 6:15-bk-07275-KSJ   Doc 590   Filed 10/18/19   Page 10 of 47
Case 6:15-bk-07275-KSJ   Doc 590   Filed 10/18/19   Page 11 of 47
Case 6:15-bk-07275-KSJ   Doc 590   Filed 10/18/19   Page 12 of 47
Case 6:15-bk-07275-KSJ   Doc 590   Filed 10/18/19   Page 13 of 47
Case 6:15-bk-07275-KSJ   Doc 590   Filed 10/18/19   Page 14 of 47
Case 6:15-bk-07275-KSJ   Doc 590   Filed 10/18/19   Page 15 of 47
Case 6:15-bk-07275-KSJ   Doc 590   Filed 10/18/19   Page 16 of 47
Case 6:15-bk-07275-KSJ   Doc 590   Filed 10/18/19   Page 17 of 47
Case 6:15-bk-07275-KSJ   Doc 590   Filed 10/18/19   Page 18 of 47
Case 6:15-bk-07275-KSJ   Doc 590   Filed 10/18/19   Page 19 of 47
Case 6:15-bk-07275-KSJ   Doc 590   Filed 10/18/19   Page 20 of 47
Case 6:15-bk-07275-KSJ   Doc 590   Filed 10/18/19   Page 21 of 47
Case 6:15-bk-07275-KSJ   Doc 590   Filed 10/18/19   Page 22 of 47
Case 6:15-bk-07275-KSJ   Doc 590   Filed 10/18/19   Page 23 of 47
Case 6:15-bk-07275-KSJ   Doc 590   Filed 10/18/19   Page 24 of 47
Case 6:15-bk-07275-KSJ   Doc 590   Filed 10/18/19   Page 25 of 47
Case 6:15-bk-07275-KSJ   Doc 590   Filed 10/18/19   Page 26 of 47
Case 6:15-bk-07275-KSJ   Doc 590   Filed 10/18/19   Page 27 of 47
Case 6:15-bk-07275-KSJ   Doc 590   Filed 10/18/19   Page 28 of 47
Case 6:15-bk-07275-KSJ   Doc 590   Filed 10/18/19   Page 29 of 47
Case 6:15-bk-07275-KSJ   Doc 590   Filed 10/18/19   Page 30 of 47
Case 6:15-bk-07275-KSJ   Doc 590   Filed 10/18/19   Page 31 of 47
Case 6:15-bk-07275-KSJ   Doc 590   Filed 10/18/19   Page 32 of 47
Case 6:15-bk-07275-KSJ   Doc 590   Filed 10/18/19   Page 33 of 47
Case 6:15-bk-07275-KSJ   Doc 590   Filed 10/18/19   Page 34 of 47
Case 6:15-bk-07275-KSJ   Doc 590   Filed 10/18/19   Page 35 of 47
Case 6:15-bk-07275-KSJ   Doc 590   Filed 10/18/19   Page 36 of 47
Case 6:15-bk-07275-KSJ   Doc 590   Filed 10/18/19   Page 37 of 47
Case 6:15-bk-07275-KSJ   Doc 590   Filed 10/18/19   Page 38 of 47
Case 6:15-bk-07275-KSJ   Doc 590   Filed 10/18/19   Page 39 of 47
Case 6:15-bk-07275-KSJ   Doc 590   Filed 10/18/19   Page 40 of 47
Case 6:15-bk-07275-KSJ   Doc 590   Filed 10/18/19   Page 41 of 47
Case 6:15-bk-07275-KSJ   Doc 590   Filed 10/18/19   Page 42 of 47
Case 6:15-bk-07275-KSJ   Doc 590   Filed 10/18/19   Page 43 of 47
Case 6:15-bk-07275-KSJ   Doc 590   Filed 10/18/19   Page 44 of 47
Case 6:15-bk-07275-KSJ   Doc 590   Filed 10/18/19   Page 45 of 47
Case 6:15-bk-07275-KSJ   Doc 590   Filed 10/18/19   Page 46 of 47
Case 6:15-bk-07275-KSJ   Doc 590   Filed 10/18/19   Page 47 of 47
